STATE OF MICHIGAN

                           COURT OF APPEALS



LAKESIDE RESORT, LLC, d/b/a SUNSET                                 UNPUBLISHED
BEACH CAMPGROUND,                                                  April 5, 2016

               Plaintiff-Appellant,

v                                                                  No. 324799
                                                                   Montcalm Circuit Court
CRYSTAL TOWNSHIP,                                                  LC No. 11-015389-CZ

               Defendant-Appellee.


Before: MURPHY, P.J., and WILDER and BORRELLO, JJ.

PER CURIAM.

        Plaintiff Lakeside Resort, LLC (Lakeside), appeals as of right the trial court’s order
granting summary disposition in favor of defendant Crystal Township (the township) in this case
arising out of Lakeside’s failed efforts to develop, by way of a planned campground and marina,
its property located on Crystal Lake, which envisioned development was effectively blocked,
according to Lakeside, by unlawful actions taken by the township, including the enactment of
two now-repealed ordinances. Lakeside’s lawsuit against the township alleged various inverse
condemnation theories (de facto taking, regulatory taking, and unreasonable delay in acquiring
property), state and federal procedural and substantive due process violations, and infringement
of Lakeside’s state and federal equal protection rights. The trial court summarily dismissed
Lakeside’s action, ruling, either in whole or in part, that the causes of action were time-barred,
that there was no evidence of a de facto taking, that the township was shielded by governmental
immunity, that Lakeside’s alleged damages were speculative, and that Lakeside’s claims were
moot. On appeal, Lakeside challenges only the dismissal of the inverse condemnation claims.
We affirm.

                                  I. FACTUAL OVERVIEW

        Lakeside owns or has an ownership interest in approximately 57 total acres of real
property on or near the eastern shore of Crystal Lake in Crystal Township, which property is
comprised of several contiguous parcels, one of which includes a sandy beach spanning 248 feet
of the lakeshore. The property had been accumulated in piecemeal fashion and through various
precursor corporate entities or Lakeside-related persons over a period of years beginning in 1994
with the purchase of land upon which a hotel was located, followed a year or so later with the
purchase of land upon which a motel was located. The hotel and motel were eventually razed in

                                               -1-
2005, at which point Lakeside’s property was essentially vacant. Lakeside’s beachfront property
is part of a longer stretch of beach known as Crystal Beach, and the township owns and operates
Crystal Park, which also encompasses part of Crystal Beach and is located on the eastern shore
of the lake, just a little to the south of Lakeside’s beachfront property.

        From 1991 forward, the township engaged in planning and multiple property purchases
relative to the expansion of Crystal Park, all in an effort to increase the public’s access to
swimming, picnicking, boating, docking, and parking. Lakeside characterized these plans as
contemplating or envisioning the eventual acquisition of some or all of Lakeside’s property,
which has not come to fruition. In support of its view that the township’s goal was to obtain
Lakeside’s property, Lakeside relied, in part, on minutes from a 1991 annual Crystal Township
Board (“board”) meeting, which provided that “[i]f the Beach front between the are[a]s known as
the slab area & Merry Go Round is available for purchase[,] the . . . [b]oard hereby give[s]
permission to make such a purchase.” Lakeside also cited a downtown redevelopment plan
adopted by the board in 1995 that contemplated utilization of some of Lakeside’s property for
public access and use. Finally, Lakeside relied on a 1996 recreation plan that called for
improving Crystal Park and the beachfront, increasing public access to swimming and picnicking
on Crystal Lake, and constructing walking and biking trails around the lake. In an affidavit
executed by the township clerk, who had held various township positions since 1987, including
board trustee, the clerk averred:

               9.     At no time during my service as a Board Trustee, Board
       Supervisor, or Board Clerk, including the present time, did the Township Board
       make a decision to acquire or obtain, by any means, any portion of property
       currently owned by Lakeside . . . .

               10.     In reference to [the minutes from the 1991 annual board meeting
       quoted above] . . ., the Township Board was authorized to purchase beachfront
       property if it became available. . . . However, the Township Board did not have an
       acquisition plan, a land use plan, and was not actively seeking to acquire any
       portion of property currently owned by [Lakeside]. Moreover, at no time has the
       Crystal Township Board adopted a resolution, or ma[d]e any decision to purchase
       any of the property currently owned by [Lakeside.]

              11.     The purchase of property[1] . . . was in response to unplanned
       opportunities as they presented themselves. . . . .

                12.     The properties acquired by the Township did not interfere with
       [Lakeside’s] use of the property, did not compete with any business interests or
       plans . . ., [and] did not detract from the value of [Lakeside’s] property[.]

                                              ...


1
  This was a reference to the purchase of parcels in the surrounding area other than Lakeside’s
property.


                                              -2-
               14.    In reference to [the 1995 redevelopment plan] . . ., the primary
       objective of this plan was to take advantage of grant dollars which would allow
       the improvement in the downtown area. . . . Many of the goals in the[] plan[] were
       not achieved or even addressed beyond the original adoption of the plan.

              15.     [With respect to the 1996] plans to improve Crystal Park . . .[,]
       [n]one of the goals or plans called for the acquisition or use of any portion of the
       property currently owned by [Lakeside].

        Pursuant to a letter dated October 30, 2002, from the board’s attorney to Lakeside, the
attorney complained about Lakeside having erected fences and signs on Lakeside’s beachfront
property, which the attorney characterized as property “used by the public as [a] public beach for
many years.” The attorney closed the letter by stating, “Please remove, on or before November
30, 2002, the fencing, signs and any other impediments you have erected or placed which impede
the public’s use of the beachfront property.” Lakeside responded to the demand by
correspondence dated November 22, 2002, informing the board’s attorney that the signs and
fences had been in place for quite some time, that Lakeside had previously offered to lease its
beachfront property to the township for a nominal amount, which offer was ignored, that the
beachfront property was owned by Lakeside and not the township and the township thus had no
authority to dictate removal of the signs and fences or to demand public access, and that any
action taken by the township against Lakeside for not removing the signs and fences or for not
allowing public access would be viewed as a violation of Lakeside’s property rights.

        Shortly thereafter, on December 11, 2002, the township adopted Lake Access Ordinance
No. 15 (LAO § 15). LAO § 15 set forth numerous requirements in order for a parcel or lot to be
used as lake access property.2 These requirements included having a “width, measured at the
narrowest point of the parcel or lot, of not less than 50 feet, multiplied by the total of the number
of owners of said parcel or lot and the persons permitted to use the access property[,]” along with
having “[l]inear frontage, measured in a straight line which intersects each side parcel or lot line
at the water’s edge, of not less than 50 feet, multiplied by the total of the number of owners of
said parcel or lot and the persons permitted to use the access property.” LAO § 15, ¶ 3.1(B) and
(C). For purposes of these requirements, “any combination of the following [was to] be
considered one owner or user of access property: husband, wife, parent, child, brother, sister,
grandparent, and grandchild[;]” and “any two individual persons not [so] described” was to also
be “considered one owner or user of access property.” LAO § 15, ¶ 3.1(E). LAO § 15, ¶ 3.1 et
seq., was construed as restricting lake access to only one family or couple per 50 feet of




2
  “Access property” was defined, in pertinent part, as “a parcel or lot abutting, contiguous or
adjacent to a lake, or which has access to a lake, and which is used or intended to be used for
providing access to a lake by pedestrian or vehicular traffic, regardless of whether said access to
the lake is gained by . . . common ownership, single ownership, [or] business invitation . . . .”
LAO § 15, ¶ 2.1.


                                                -3-
beachfront.3 A violation of LAO § 15 constituted a municipal civil infraction, providing for a
fine of not more than $500, in addition to costs, damages, expenses, and other remedies available
by law. LAO § 15, ¶ 4.1. Finally, LAO § 15, ¶ 1.4 (grandfather clause) provided, “Nothing in
this ordinance shall be construed to prevent the continued use of access property as established
and used prior to the effective date of this ordinance.” As of the date of LAO § 15’s adoption,
Lakeside was still operating the motel, which was on the lakefront parcel, and which was
operated until 2005.

         In 2004, Lakeside determined that the highest and best use of its property would be as a
state-licensed RV campground and marina, and it retained a surveyor and engineer to prepare
plans required by the state to obtain permits mandated by state law to operate a campground. In
July 2005, Lakeside submitted plans and a permit application to the DEQ for the construction of
a 39-site campground, which was later amended to a 33-site campground application. In October
2005, the township sent a letter to the DEQ in regard to Lakeside’s application, informing the
DEQ that a township ordinance, ostensibly LAO § 15, “would restrict the use of [Lakeside’s]
beach frontage.” The DEQ responded to the township’s letter by correspondence indicating that
the DEQ lacked “the authority to deny project approval for failure to comply with [the
township’s] ordinance.” In January 2007, the DEQ granted Lakeside a permit for “the
construction of a 33-site modern campground with individual site water, sewer, and electrical
connections.” In April 2007, the township sent a letter to Lakeside warning that, regardless of
the DEQ’s permit allowing the campground, Lakeside still had to fully comply with LAO § 15.
On September 12, 2007, the township adopted LAO § 15-A, which repealed LAO § 15, but
which essentially contained the same requirements as those found in LAO § 15 with respect to a
parcel’s use as a lake access parcel. LAO § 15-A, ¶ 3.1. The new ordinance did provide that
nothing in it “shall be construed to prevent the continued use of an access property as lawfully
established and actually used prior to the effective date of this Ordinance, but only at the same
scope, intensity and fashion as occurred prior to February 6, 2003.” LAO § 15-A, ¶ 4.1. The



3
  In 1999, the township had enacted an extensive and comprehensive Interim Zoning Ordinance
(IZO), which spanned all land uses in the township and included language regarding waterfront
lots used to access waterways. Section 6.25.3(B) provided, “Where the access lot is providing
waterway access to more than one access lot beneficiary such access lot shall have at least an
additional fifty (50) feet of frontage on the waterway for each additional access lot beneficiary.”
In January 2002, the IZO expired, with the township being unable to complete the drafting and
adoption of a permanent zoning ordinance. Newspaper clippings submitted by Lakeside
revealed that the IZO and the efforts at enacting a permanent zoning ordinance were hot topics in
the community, with some citizens holding the view that no zoning ordinance was necessary.
Lakeside never challenged the propriety of the IZO, nor complained of its impact on its property.
Rather, Lakeside railed against LAO § 15 and a later LAO that replaced it, see infra, focusing on
the assertion that the LAOs were actually “zoning” ordinances, improperly characterized as
general police power ordinances under the township ordinances act, MCL 41.181 et seq., which
LAOs were not adopted or enforced in compliance with statutory rules governing “zoning”
ordinances.


                                                -4-
penalty for a violation was changed to no less than $500 per offense, LAO § 15-A, ¶ 5.1, where
previously, as indicated above, it was not more than $500 per offense.

       For the next several years, Lakeside and the township tussled over Lakeside’s efforts to
have LAO § 15-A repealed or to be granted a variance from its application. In May 2010, at a
public board meeting, the board, acting on a long-pending variance request, granted Lakeside
permission to construct campsites, but only as to 25 sites. Lakeside claimed that the township
had not notified it of the meeting or of the fact that the board was planning to make a decision on
Lakeside’s variance request. Finally, in August 2012, after the litigation had commenced, the
township repealed LAO § 15-A, and it was not replaced. We note that in the lower court
proceedings, Lakeside devoted much discussion in its pleadings to other properties on Crystal
Lake, characterizing the properties as being similarly situated to Lakeside’s property, including
South Shore Campground, which is a campground and marina, Norwest Tack No. 2, which is a
residential subdivision on the lake, and property held by a township official, which has rental
cottages and a marina. Lakeside complained about a litany of situations in which, according to
Lakeside, those properties and their respective owners were treated differently and more
favorably than Lakeside.

                                 II. PROCEDURAL HISTORY

        On November 1, 2011, Lakeside filed a complaint against the township, setting forth 251
separate paragraphs and seven counts over 77 pages, with nearly 80 exhibits being attached, and
comprising two full court files. Because the nature of the counts evolved before being finalized
in a third amended complaint, we shall, at this stage of the opinion, just briefly summarize those
counts as found in the original complaint. Count I alleged a procedural due process violation
under the Michigan Constitution, art 1, § 17, and requested money damages. Count II alleged a
substantive due process violation under the Michigan Constitution, art 1, § 17, and requested
money damages. Count III alleged an equal protection violation under the Michigan
Constitution, art 1, § 2, and requested money damages. Count IV alleged inverse condemnation
on the basis of a de facto taking of property and requested money damages. Count V alleged
inverse condemnation on the basis of the township’s unreasonable delay in acquiring property
and requested money damages. Count VI alleged inverse condemnation on the basis of a
regulatory taking and requested money damages. And count VII alleged a claim seeking
injunctive relief or a writ of mandamus.

       On December 21, 2011, the township filed an answer to Lakeside’s complaint. In July
2012, the township filed a motion for summary disposition, arguing that all of Lakeside’s claims
were time-barred by a six-year limitations period, MCL 600.5813,4 having accrued in 2002 when
LAO § 15 was adopted, and that the due process and equal protection claims were not viable
because monetary damages for violations of the Michigan Constitution are not an available
remedy. On September 24, 2012, the trial court entered an order rejecting the township’s statute


4
  MCL 600.5813, which is a general catch-all provision, states, in full, that “[a]ll other personal
actions shall be commenced within the period of 6 years after the claims accrue and not
afterwards unless a different period is stated in the statutes.”


                                                -5-
of limitations argument with respect to the three inverse condemnation claims, instead
concluding, as stated at the hearing on the summary disposition motion, that a 15-year limitations
period applied under MCL 600.5801(4).5 The trial court did not address whether the statute of
limitations barred the due process and equal protection claims, given that it ruled that those
claims could not survive because only declaratory relief was available for a violation of the
Michigan Constitution and Lakeside had requested money damages. The trial court, however,
did grant Lakeside leave to file an amended complaint.

        On October 12, 2012, Lakeside filed a first amended complaint. In the amended
complaint, Lakeside modified its three due process and equal protection claims to simply request
declaratory relief, asking the trial court to declare LAO § 15 and § 15-A unconstitutional.
Lakeside also dropped count VII from the complaint, which had requested equitable relief. In
the meantime, the township had filed an application for leave to appeal in this Court with respect
to the statute of limitations ruling, and Lakeside itself, which believed that the trial court had
properly applied the 15-year limitations period, also asked this Court to grant leave in order to
settle the issue, so that the parties could avoid any unnecessary litigation costs. In December
2012, the trial court stayed the proceedings to await a ruling by this Court. In July 2013, the trial
court lifted the stay and allowed Lakeside to file a second amended complaint, even though this
Court had yet to rule on the township’s application for leave. In September 2013, this Court
denied the township’s application for leave to appeal “for failure to persuade the Court of the
need for immediate appellate review.” Lakeside Resort, LLC v Crystal Twp, unpublished order
of the Court of Appeals, entered September 23, 2013 (Docket No. 312833).

        On November 12, 2013, Lakeside, after having previously filed a second amended
complaint, filed a third and final amended complaint. Count I alleged a procedural due process
violation under Const 1963, art 1, § 17, and 42 USC 1983 (US Const, Ams V and XIV) relative
to the enactment of LAO § 15 and § 15-A, requesting money damages. Lakeside alleged that the
township deprived it of procedural due process by regulating and limiting Lakeside’s vested right
to use its riparian property for exclusive and unrestricted access to Crystal Lake through
employment of purported general police power ordinances, LAO § 15 and § 15-A, that were
actually zoning ordinances that should have been, but were not, enacted and enforced pursuant to
the requirements of the former Township Zoning Act (TZA), MCL 125.271 et seq., repealed by
110 PA 2006, and its successor, the Michigan Zoning Enabling Act (MZEA), MCL 125.3101 et




5
    MCL 600.5801 provides, in pertinent part:
                 No person may bring or maintain any action for the recovery or possession
         of any lands or make any entry upon any lands unless, after the claim or right to
         make the entry first accrued to himself or to someone through whom he claims, he
         commences the action or makes the entry within the periods of time prescribed by
         this section. . . . .

                 (4) In all other cases under this section, the period of limitation is 15 years.


                                                   -6-
seq.6 Count II alleged a substantive due process violation under Const 1963, art 1, § 17, and 42
USC 1983 (US Const, Ams V and XIV), requesting a declaration that LAO § 15 and § 15-A
were unconstitutional, along with money damages. Lakeside alleged that the township violated
its substantive due process rights by taking actions indirectly aimed at Lakeside that were
arbitrary, unreasonable, and failed to advance a legitimate governmental interest relative to the
township granting variances to other property owners without following a standardized published
process or set of criteria and absent a public record showing the township’s reasoning for
granting variances. Count III alleged an equal protection violation under Const 1963, art 1, § 2,
and 42 USC 1983 (US Const, Am XIV), requesting a declaration that LAO § 15 and § 15-A were
unconstitutional as applied, along with money damages. Lakeside alleged that the township
deprived it of its equal protection rights by failing to treat Lakeside the same as similarly-situated
property owners with respect to application of LAO § 15 and § 15-A and the granting of
variances therefrom. Lakeside asserted that the township “also failed to authorize the same
amount of lake access rights under the [o]rdinance[s] that the [t]ownship had authorized and
reserved for itself once it acquires some or all of the [p]roperty from Lakeside to expand Crystal
Park.”

        Count IV alleged inverse condemnation on the basis of a de facto taking of property and
requested money damages. In count IV, Lakeside contended that it wished to construct and
operate a campground and marina, that the township’s expansion plans for Crystal Park called
for the future acquisition of part or all of Lakeside’s property to use for public access and for a
public marina, that LAO § 15 and § 15-A placed severe lake access restrictions on Lakeside’s
property, and that the expansion plans and the ordinances had an immediate and material impact
on Lakeside’s ability to fully utilize the property. Lakeside further alleged that the township’s
actions and expansion plans “effectively prevented Lakeside from the private use of its now
vacant property for several years, and . . . effectively prevented Lakeside from constructing the


6
 Lakeside’s position was that the township improperly adopted LAO § 15 and § 15-A under the
authority of MCL 41.181, which provides, in relevant part:
                (1) The township board . . . may adopt ordinances regulating the public
       health, safety, and general welfare of persons and property, including, but not
       limited to, ordinances concerning fire protection, licensing or use of bicycles,
       traffic, parking of vehicles, sidewalk maintenance and repairs, the licensing of
       business establishments, the licensing and regulating of public amusements, and
       the regulation or prohibition of public nudity, and may provide sanctions for the
       violation of the ordinances. . . .

                (2) Ordinances enacted may apply to streets, roads, highways, or portions
       of the township determined by the township board or may be limited to specified
       platted lands within the township, and with respect to these lands shall be valid
       and enforceable whether the roads and streets have been dedicated to public use
       or not. . . . .




                                                 -7-
[c]ampground and marina it desire[d] to construct and operate[;]” therefore, the township
“inversely condemned the [p]roperty” and did so “without just compensation.” Lakeside also
alleged in count IV that, through affirmative and targeted actions aimed at Lakeside’s property,
the township abused its legitimate powers to regulate land use for lake access, failed to employ
proper legal mechanisms to enact land use (zoning) ordinances, failed to use proper legal
mechanisms to condemn property it desired to acquire, and devalued Lakeside’s property in a
concerted effort to acquire part or all of Lakeside’s property for the planned expansion of Crystal
Park.

         Count V alleged inverse condemnation on the basis of the township’s unreasonable delay
in acquiring Lakeside’s property through purchase or formal condemnation proceedings, and
Lakeside requested money damages. In count V, Lakeside alleged that the township desired and
intended to acquire some or all of Lakeside’s property for public use, that the township
prohibited and intended to continue prohibiting Lakeside’s full use of the property in order to
facilitate the township’s plans to expand Crystal Park, and that the township engaged in actions
that interfered with Lakeside’s property rights. Lakeside claimed that the township’s
“unreasonable delay in proceeding with its plans to acquire the [p]roperty ha[d] interfered with
Lakeside’s property rights to the extent that [the] . . . [t]ownship ha[d] taken the [p]roperty
without just compensation[.]” Count VI alleged inverse condemnation on the basis of a
regulatory taking and requested money damages. Lakeside alleged in count VI that the township
“improperly used its regulations to freeze or drive down the value of the [p]roperty in
anticipation of [the] . . . [t]ownship’s acquisition of the [p]roperty.” In count VI, Lakeside
further asserted that township regulations had deprived Lakeside of the economically viable use
of the property, interfered with Lakeside’s “distinct economic-backed expectations,” and forced
Lakeside to bear public burdens that should have been borne by the public as a whole. Finally,
count VII alleged a claim that the township deprived Lakeside of procedural due process under
Const 1963, art 1, § 17, and 42 USC 1983 (US Const, Ams V and XIV), relative to the May 2010
board meeting that was allegedly conducted absent proper notification to Lakeside and that
resulted in a partial grant of Lakeside’s variance request.

        On June 27, 2014, the township filed three separate motions for summary disposition. In
one of the motions, the township sought summary dismissal of count VI (inverse condemnation –
regulatory taking), arguing that the claim was moot given the repeal of LAO § 15-A in August
2012, that Lakeside had not been deprived of the use of its property when the ordinance was in
effect, that a regulatory taking claim cannot be based on damages or lost profits relative to a
particular business venture, whether speculative or not, and that a regulatory taking is only
sustainable based on a loss of a property’s market value, which had not been shown. In one of
the other summary disposition motions, the township sought summary dismissal of counts IV
and V (inverse condemnation – de facto taking and unreasonable delay in acquiring property,
respectively), arguing that the township had no desire or intent to acquire Lakeside’s property, by
any means, that the township had not committed any acts such as property acquisition, or
improvements to neighboring properties, that compromised the value of Lakeside’s property, that
the township had not limited the use of Lakeside’s property, and that the claims were “tort claims
dressed in constitutional garb” and barred by governmental immunity, MCL 691.1407(1). In the
third motion for summary disposition, the township sought summary dismissal of all the counts
in Lakeside’s third amended complaint, arguing that they were time-barred. The township
maintained that the due process and equal protection claims were barred by the three-year statute

                                                -8-
of limitations in MCL 600.5805(10),7 having accrued when LAO § 15 was adopted in 2002. The
township further argued that discovery had confirmed that none of the township’s conduct
implicated the elements for a claim of adverse possession; therefore, the 15-year statute of
limitations in MCL 600.5801(4) did not apply. Instead, according to the township, Lakeside’s
taking or inverse condemnation claims were subject to and barred by the six-year limitations
period in MCL 600.5813.

         On July 21, 2014, the township filed a supplemental motion for summary disposition,
arguing, as alternative grounds for summary dismissal, that Lakeside did not have a vested and
constitutionally protected property interest and thus all of the due process claims should be
dismissed, that the adoption of LAO § 15 and § 15-A did not violate any procedural due process
rights, that the adoption and application of LAO § 15 and § 15-A did not violate any substantive
due process rights, that Lakeside did not have a viable equal protection claim, that the repeal of
LAO § 15-A rendered all of Lakeside’s claims moot, and that, tied to the mootness argument, the
trial court did not have subject-matter jurisdiction to render advisory opinions, so any request for
declaratory relief should be dismissed. We shall not discuss, at this point, Lakeside’s particular
arguments countering the township’s motions for summary disposition; rather, in the analysis
section of this opinion, we shall entertain those arguments to the extent that they have been
renewed on appeal.

        On September 8, 2014, the trial court heard the township’s multiple motions for summary
disposition. We note that on this same date, Lakeside filed a motion for partial summary
disposition, arguing that LAO § 15 and § 15-A should be deemed, as a matter of law, illegal
zoning ordinances. Given the trial court’s ultimate order granting summary disposition in favor
of the township, Lakeside’s motion for partial summary disposition was never decided by the
trial court. With respect to the township’s summary disposition motions, the trial court took the
matters under advisement, and then issued a written opinion and order on September 22, 2014,
dismissing Lakeside’s lawsuit. The trial court’s opinion is a bit disjointed, providing:

               [The township’s] [m]otion for summary disposition based on the statute of
       limitations is granted under MCR 2.116(C)(7). This court had earlier determined
       [Lakeside’s] cause of action accrued in 2002. This court also finds as a matter of
       law that a theory of adverse possession does not apply justifying a 15 year statute
       of limitations. There is no actual claim that defendant is in possession, occupying
       or using [Lakeside’s] property; [Lakeside] is not seeking to recover possession,
       but is requesting compensatory damages for a taking based on an inverse
       condemnation theory of liability. [Lakeside] believes that [the township] did or
       that there was some conspiracy that [it] would or will, but the facts before the
       court (even in the light most favorable to the non-moving party) do not establish
       any taking or de facto taking. Only an ordinance that was there and then repealed;



7
  MCL 600.5805(10) provides that, “[e]xcept as otherwise provided in this section, the period of
limitations is 3 years after the time of the death or injury for all actions to recover damages for
the death of a person, or for injury to a person or property.”


                                                -9-
       and, in the light most favorable to [Lakeside], actions by the township factually,
       possibly, maybe to the detriment of [Lakeside], but not to the extent of any
       constitutional violation or to constitute a claim for even a de facto taking. There
       was no loss of market value; there are no restrictions on [Lakeside’s] use of the
       property – only a speculative loss of profit from a possible, future business
       enterprise, and a belief that [the township] was, is and will de facto take
       [Lakeside’s] property.

               [The trial court next found that the state and federal due process and equal
       protection claims were time-barred by a three-year statute of limitations or,
       alternatively, assuming the applicability of a six-year limitations period, that they
       were still barred given the accrual of the claims in 2002. We now resume with
       the trial court’s ruling.] [Lakeside’s] inverse condemnation claims in counts 4-6
       requesting compensatory damages are in essence claims based on tort liability.
       See MCL 691.1407(1)[.] [A]nd [they] are barred by a three year statute of
       limitations for tort actions or a six year limitation if there is a viable inverse
       condemnation claim. In that regards, this court determines as a matter of law that
       [Lakeside’s] inverse condemnation claim in actuality, if there is one, is a tort
       claim for damages from an interference with a business venture, and thereby
       subject to the three year statute of limitations. See Hart v City of Detroit, 416
       Mich 488 (1982).

               [The township’s] [m]otion for summary disposition on the basis of
       governmental immunity as to counts 4 and 5 is granted. . . . However worded,
       [Lakeside’s] claims are based on tort liability and subject to governmental
       immunity, and it is undisputed thereby but that [the township’s] actions fall within
       a protected governmental function entitling [the township] to absolute immunity
       from tort liability. [Lakeside’s] belief, allegations and conclusions do[] not change
       this reality. [Citations omitted.]

       The trial court concluded its opinion and order by ruling that the substantive due process,
equal protection, and all of the inverse condemnation claims, as based on the adoption or
application of LAO § 15 and § 15-A, were also subject to dismissal because the claims were
rendered moot by the 2012 repeal of LAO § 15-A, leaving no restrictions on Lakeside’s
property.

       Lakeside filed a motion for reconsideration, which was denied by the trial court by order
dated November 6, 2014. In the order, the trial court observed:

              Upon reconsideration, [Lakeside’s] claims remain speculative, at best.
       However worded, notwithstanding the indignation/drama, [Lakeside’s] claims are
       not supported by the evidence, even [when viewed] in the light most favorable to
       the non-moving party. [Lakeside’s] belief, allegations and conclusions do not
       change this reality.

       Lakeside appeals as of right.


                                               -10-
                                        III. ANALYSIS

                                A. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s decision on a motion for summary disposition,
Loweke v Ann Arbor Ceiling & Partition Co, LLC, 489 Mich 157, 162; 809 NW2d 553 (2011),
issues of statutory construction, Estes v Titus, 481 Mich 573, 578-579; 751 NW2d 493 (2008),
the applicability of governmental immunity, Snead v John Carlo, Inc, 294 Mich App 343, 354;
813 NW2d 294 (2011), whether an action is time-barred, Caron v Cranbrook Ed Community,
298 Mich App 629, 635; 828 NW2d 99 (2012), constitutional matters, Wayne Co v Hathcock,
471 Mich 445, 455; 684 NW2d 765 (2004), and questions concerning whether an action is moot,
Mich Chiropractic Council v Comm’r of the Office of Fin & Ins Servs, 475 Mich 363, 369-371;
716 NW2d 561 (2006), overruled on other grounds Lansing Sch Ed Ass’n v Lansing Bd of Ed,
487 Mich 349; 792 NW2d 686 (2006).

                            B. SUMMARY DISPOSITION TESTS

        MCR 2.116(C)(7) provides for summary disposition on the basis of “immunity granted
by law” and the “statute of limitations.” For purposes of MCR 2.116(C)(7), the movant may
submit affidavits, depositions, admissions, or other documentary evidence in support of the
motion if substantively admissible. Odom v Wayne Co, 482 Mich 459, 466; 760 NW2d 217
(2008). The contents of a complaint are accepted as true unless contradicted by the documentary
evidence. Id. This Court must consider the documentary evidence in a light most favorable to
the nonmoving party in analyzing an argument under MCR 2.116(C)(7). RDM Holdings, Ltd v
Continental Plastics Co, 281 Mich App 678, 687; 762 NW2d 529 (2008). “If there is no factual
dispute, whether a plaintiff’s claim is barred under a principle set forth in MCR 2.116(C)(7) is a
question of law for the court to decide.” Id. When, however, a relevant factual dispute does
exist, summary disposition is not appropriate. Id.

        MCR 2.116(C)(8) provides for summary disposition when a complaining party fails “to
state a claim on which relief can be granted.” A motion for summary disposition under MCR
2.116(C)(8) tests the legal sufficiency of a complaint. Beaudrie v Henderson, 465 Mich 124,
129; 631 NW2d 308 (2001). The trial court may only consider the pleadings in rendering its
decision. Id. All factual allegations in the complaint must be accepted as true. Dolan v
Continental Airlines/Continental Express, 454 Mich 373, 380-381; 563 NW2d 23 (1997). “The
motion should be granted if no factual development could possibly justify recovery.” Beaudrie,
465 Mich at 130.

      With respect to the well-established principles governing the analysis of a motion for
summary disposition brought pursuant to MCR 2.116(C)(10), this Court in Pioneer State Mut Ins
Co v Dells, 301 Mich App 368, 377; 836 NW2d 257 (2013), stated:

               In general, MCR 2.116(C)(10) provides for summary disposition when
       there is no genuine issue regarding any material fact and the moving party is
       entitled to judgment or partial judgment as a matter of law. A motion brought
       under MCR 2.116(C)(10) tests the factual support for a party's claim. A trial court
       may grant a motion for summary disposition under MCR 2.116(C)(10) if the

                                              -11-
       pleadings, affidavits, and other documentary evidence, when viewed in a light
       most favorable to the nonmovant, show that there is no genuine issue with respect
       to any material fact. A genuine issue of material fact exists when the record,
       giving the benefit of reasonable doubt to the opposing party, leaves open an issue
       upon which reasonable minds might differ. The trial court is not permitted to
       assess credibility, weigh the evidence, or resolve factual disputes, and if material
       evidence conflicts, it is not appropriate to grant a motion for summary disposition
       under MCR 2.116(C)(10). A court may only consider substantively admissible
       evidence actually proffered relative to a motion for summary disposition under
       MCR 2.116(C)(10). [Citations and quotation marks omitted.]

                C. INVERSE CONDEMNATION – GENERAL PRINCIPLES

       Inverse condemnation concerns the taking of private property for a public use absent the
commencement of condemnation proceedings, and pursuant to Const 1963, art 10, § 2, and US
Const, Am V, “a victim of such a taking is entitled to just compensation for the value of the
property taken.” Hart v Detroit, 416 Mich 488, 494; 331 NW2d 438 (1982). In Hinojosa v
Dep’t of Natural Resources, 263 Mich App 537, 548; 688 NW2d 550 (2004), this Court
observed:

               What governmental action constitutes a “taking” is not narrowly
       construed, nor does it require an actual physical invasion of the property. No
       precise formula exists. Pertinent factors include whether the governmental entity
       abused its exercise of legitimate eminent domain power to plaintiff's detriment.
       Further, a plaintiff alleging inverse condemnation must prove a causal connection
       between the government's action and the alleged damages. A plaintiff alleging a
       de facto taking or inverse condemnation must prove that the government's actions
       were a substantial cause of the decline of his property's value and also establish
       the government abused its legitimate powers in affirmative actions directly aimed
       at the plaintiff's property. While there is no exact formula to establish a de facto
       taking, there must be some action by the government specifically directed toward
       the plaintiff's property that has the effect of limiting the use of the property.
       [Citations, ellipsis, and quotation marks omitted.]

        “When considering whether a de facto taking has occurred, we must consider the form,
intensity, and the deliberateness of the government actions in the aggregate.” Dorman v Clinton
Twp, 269 Mich App 638, 645; 714 NW2d 350 (2006) (citation and quotation marks omitted). A
court “must examine the totality of the acts alleged to determine whether the governmental entity
abused its exercise of eminent domain to [the] plaintiff’s detriment.” Merkur Steel Supply, Inc v
Detroit, 261 Mich App 116, 130; 680 NW2d 485 (2004). “Not all government actions may
amount to a taking for public use[,]” and “[t]he mere threat of condemnation and its attendant
publicity, without more, is insufficient.” Id.

       In Dorman, 269 Mich App at 646, the panel also visited the issue of a regulatory taking,
explaining as follows:



                                              -12-
               An inverse condemnation claim may be based upon the government's
       “regulatory taking” of private property. A regulatory taking occurs when the state
       effectively condemns, or takes, private property for public use by overburdening
       that property with regulations. There are two situations in which a property owner
       is automatically entitled to just compensation: (1) where the owner is deprived of
       all economically beneficial or productive use of his or her land, or (2) when the
       government physically and permanently invades any portion of the
       property. Where the government's actions merely diminish the owner's ability to
       freely use his or her land, the court must apply the balancing test set forth by the
       United States Supreme Court in Penn Central Transportation Co v New York
       City[, 438 US 104; 98 S Ct 2646; 57 L Ed 2d 631 (1978)]. In determining whether
       such actions amount to a taking under Penn Central, the court must consider: (1)
       the character of the government action, (2) the economic effect of the regulation
       on the property, and (3) the extent by which the regulation has interfered with
       distinct, investment-backed expectations. [Citations, quotation marks, and
       alteration brackets omitted.]

                                       D. DISCUSSION

        We initially address Lakeside’s arguments that its inverse condemnation claims were not
moot, nor subject to governmental immunity. The trial court ruled that Lakeside’s claims, to the
extent that they were based on LAO § 15 and § 15-A, were rendered moot with the repeal of
LAO § 15-A in 2012. We disagree with the trial court. The repeal of the ordinance after
approximately ten years of existence and enforcement did not magically erase those 10 years of
application and any resulting taking and injury. Mootness precludes the adjudication of a claim
when the actual controversy fails to continue to exist, including circumstances wherein an issue
is no longer “live” or the parties lack a legally cognizable interest in the outcome. Mich
Chiropractic Council, 475 Mich at 371 n 15. As a general rule, courts will
not decide moot issues. B P 7 v Bureau of State Lottery, 231 Mich App 356, 359; 586 NW2d
117 (1998). “An issue is deemed moot when an event occurs that renders it impossible for a
reviewing court to grant relief.” Id.; see also In re Contempt of Dudzinski, 257 Mich App 96,
112; 667 NW2d 68 (2003) (when a subsequent event makes it impossible to fashion a remedy on
an issue, the issue is rendered moot).

         The invalidation of an ordinance by a court, while converting a taking into a temporary
taking, “is not a sufficient remedy to meet the demands of the Just Compensation Clause.” First
English Evangelical Lutheran Church of Glendale v Los Angeles Co, 482 US 304, 319; 107 S Ct
2378; 96 L Ed 2d 250 (1987); see also Cummins v Robinson Twp, 283 Mich App 677, 704; 770
NW2d 421 (2009) (the temporary taking of private property for public use absent just
compensation comes within the protection of the Fifth Amendment). “[W]here the government's
activities have already worked a taking . . ., no subsequent action by the government can relieve
it of the duty to provide compensation for the period during which the taking was effective.”
First English, 482 US at 321. Here, repeal of the ordinance by the township that had effectively
been in place for 10 years may have halted a taking, but it did not preclude Lakeside from
claiming at least a temporary taking with respect to the period during which LAO § 15 and § 15-
A were applicable and enforceable. The situation did not concern normal delays attendant to, for
example, obtaining building permits; rather, LAO § 15 and § 15-A governed for a decade. See

                                              -13-
id. at 321 (“We limit our holding to the facts presented, and of course do not deal with the quite
different questions that would arise in the case of normal delays in obtaining building permits,
changes in zoning ordinances, variances, and the like which are not before us.”). Accordingly,
Lakeside’s inverse condemnation claims, as based on the ordinances, were not moot simply
because the township repealed LAO § 15-A in 2012.

        Next, the trial court ruled that two of the inverse condemnation claims were effectively
tort claims and that the township was thus shielded from liability on the basis of governmental
immunity, MCL 691.1407. We hold that, to the extent that Lakeside alleged valid inverse
condemnation claims and sufficiently supported those claims with documentary evidence, which
issues we address below, governmental immunity could not bar the claims. “Since the obligation
to pay just compensation arises under the constitution and not in tort, the immunity doctrine does
not insulate the government from liability.” Electro-Tech, Inc v H F Campbell Co, 433 Mich 57,
91 n 38; 445 NW2d 61 (1989); see also Wiggins v City of Burton, 291 Mich App 532, 574 n 9;
805 NW2d 517 (2011) (“Naturally, the City is not entitled to governmental immunity with
respect to the . . . inverse-condemnation claim.”).

        We next address Lakeside’s argument that the trial court was originally correct when it
ruled that the 15-year statute of limitations found in MCL 600.5801(4) applied to Lakeside’s
inverse condemnation claims and that the court therefore erred when it altered its ruling and
applied either a three-year limitations period, if the claims were treated as actually sounding in
tort, MCL 600.5805(10), or a six-year limitations period, if the claims were truly viable inverse
condemnation claims, MCL 600.5813. We note that Lakeside does not challenge the trial court’s
ruling that Lakeside’s due process and equal protection claims were time-barred; therefore,
summary dismissal of those claims must stand.8 We further note that Lakeside does not take
issue with the trial court’s determination that Lakeside’s claims accrued in 2002. Accordingly,
we shall use 2002 as the date of accrual relative to Lakeside’s inverse condemnation claims,
without commenting or ruling on the correctness of that accrual date.

        In Hart, a class action suit alleging inverse condemnation was commenced after the city
demolished numerous structures as part of an urban renewal effort. The lawsuit was initiated “
‘after all the parcels involved in the controversy were conveyed for nonpayment of taxes, and
more than three years after the right of equity of redemption had expired with respect to each
parcel.’ ” Hart, 416 Mich at 493 (citation omitted). Our Supreme Court was tasked with
determining the proper statute of limitations to apply to an inverse condemnation claim. The



8
  In its reply brief, Lakeside argues that count VII of its third amended complaint concerned an
alleged procedural due process violation relative to the lack of notice regarding the May 2010
board meeting in which Lakeside’s variance request was partially granted; therefore, count VII
was not time-barred even if a three-year statute of limitations applied. However, Lakeside did
not present this issue or argument in its main brief on appeal, and we decline to address it.
Bronson Methodist Hosp v Mich Assigned Claims Facility, 298 Mich App 192, 199; 826 NW2d
197 (2012) (reply briefs are limited to rebuttal and raising an issue for the first time in a reply
brief does not suffice to present the matter for appeal).


                                               -14-
Hart Court first rejected the argument that no statute of limitations should apply. Id. at 496. The
Court then examined whether the 15-year limitations period in MCL 600.5801(4), the three-year
limitations period in MCL 600.5805(7),9 or the six-year limitations period in MCL 600.5813
should be applied to inverse condemnation claims. Id. at 496-503. With respect to MCL
600.5801, sometimes referred to as the adverse possession statute, the Court ruled:

               Plaintiffs contend that if a statute of limitations must apply, the one most
       closely analogous to an inverse condemnation action is the 15-year limitation
       which applies to adverse possession actions. On the facts of this case, however,
       the analogy falls short.

               It is well-established in Michigan that adverse possession must be actual,
       visible, open, notorious, exclusive, continuous, under cover of claim of right and
       uninterrupted for the statutory period. If the party alleging title by adverse
       possession does not prove it by clear and positive proof, then the original owner
       regains possession of the property.

               In contrast, a party who institutes an inverse condemnation action usually
       concedes that the condemnor has taken the property indirectly by its actions
       preceding formal institution of condemnation proceedings. It would be unusual
       for the condemnor's acts to be of such a degree as to satisfy the strict test for
       adverse possession. Plaintiffs do not allege that the city's actions here would
       satisfy this test. Neither would the stipulated facts support such a claim.

              Furthermore, the plaintiff in an inverse condemnation suit does not
       ordinarily seek repossession of his property, but rather, just compensation for the
       value of the property taken. This is again unlike the adverse possession case
       where, if title to the property is secured by the adverse possessor, the original
       owner is not entitled to payment.

               We do recognize that in actions such as the present one compensation to
       the original owner, as a substitute for the property itself, is the only viable
       alternative. The eminent domain power of the condemnor leaves the property
       owner with no option other than to seek compensation. Accordingly, these
       differences do not necessarily cause us to reject the 15-year adverse possession
       limitation period. Nevertheless, a final fatal flaw exists in plaintiffs' analogy with
       respect to this case.

               The concept of adverse possession rests upon an interest in title to
       property. . . . [T]he rationale for applying the adverse possession limitation period
       rests on the owner's present interest in the property. . . . .



9
 The pertinent language is now found in subsection (10) of the statute. See 1978 PA 495, 2002
PA 715, and 2012 PA 582.


                                               -15-
               However, plaintiffs here lost all title and interest to the properties upon the
       expiration of the period of redemption following the sale of the properties for
       nonpayment of taxes. When the present action was commenced, plaintiffs had no
       ownership rights in the properties, legal or equitable. Under such circumstances,
       there is no foundation to apply a 15-year limitation period that is predicated upon
       the plaintiff having continual ownership rights.

               We do not foreclose the possibility that on the proper facts, where a
       plaintiff retains ownership rights in the property when suit is brought, the analogy
       to adverse possession may be applied. However, on the facts of this inverse
       condemnation action, we decline to adopt the adverse possession statute of
       limitations. [Hart, 416 Mich at 497-499 (citations omitted; emphasis added).]

        The Hart Court also rejected application of the three-year limitations period currently
found in MCL 600.5805(10), because, although it applies, in part, to the recovery of damages for
an injury to property, a plaintiff in an inverse condemnation action “must prove that a taking in
the sense of conversion has occurred, not merely that he has suffered injury to his property.” Id.
at 502. The Court determined that, under the facts presented, the six-year limitations period in
MCL 600.5813, which is applicable to “personal actions” not otherwise addressed by the
Legislature, should be applied to the inverse condemnation claims. Id. at 502-503. The Hart
Court observed:

               We are cognizant that the instant action has not been clearly provided for
       in any specific statute of limitations. Neither do the facts of this case come within
       the confines of either the fifteen- or three-year statute by analogy. As the plaintiffs
       are not seeking recovery of their lands but compensation for a taking by the
       sovereign, this cause of action may be logically conceptualized as a personal
       action which arises in relation to a former interest in real property. We thus
       conclude that the general six-year statute of limitations applies to this action. [Id.
       at 503.]

        As reflected in Hart, the Supreme Court suggested that applying the 15-year limitations
period in MCL 600.5801(4) may be justified in an inverse condemnation action where a plaintiff
retains ownership rights in the property at the time the action is brought, as is the case here, even
though an inverse condemnation claim does not fit neatly within the parameters of MCL
600.5801, which concerns actions seeking the recovery or possession of property. In Difronzo v
Village of Port Sanilac, 166 Mich App 148; 419 NW2d 756 (1988), this Court, relying on the
language in Hart, took that next step and applied the 15-year limitations period to a case
involving a plaintiff who held ownership of shorefront property at the time he commenced suit.
In Difronzo, the defendant DNR deeded Lake Huron bottomland to the defendant Village of Port
Sanilac, and the village and defendant Port Authority for the Harbor of Port Sanilac made plans
to construct a harbor and associated facilities, with the bottomland eventually being used as part
of the harbor project. Id. at 150. This Court provided the following details:

              We now turn to the statute of limitations issue . . . . Although plaintiff has
       alleged several bases for his cause of action, his most significant allegation is that
       defendants' action constitutes an inverse condemnation. In response to this

                                                -16-
       allegation the defendants have established a straw man; they argued below, and
       on appeal, that plaintiff had no possessory interest in the Lake Huron bottom land
       and therefore nothing was taken. Insofar as it goes, that is the case. However,
       plaintiff's complaint clearly alleges that defendants have encroached on his
       property, that he has lost frontage property and that defendants have interfered
       with his littoral or riparian rights. Defendants do not deny constructing a walkway
       across plaintiff's property and do not deny construction of harbor facilities
       fronting plaintiff's property. [Id. at 151-152.]

        The Difronzo panel noted that Hart was readily distinguishable because the plaintiff in
Difronzo still retained “ownership rights in the lakeshore property he claim[ed] ha[d] been de
facto taken.” Id. at 153. This Court also pointed out that the Supreme Court in Hart had not
foreclosed the possibility of applying the 15-year limitations period to an inverse condemnation
action where a plaintiff retained an ownership interest at the time of suit. Id. The Difronzo panel
then ruled:

               The Supreme Court noted that the rationale for applying the adverse
       possession limitation period rested on the owner's present interest in the property.
       Without question plaintiff has a present interest in lake frontage and riparian
       rights.

               Furthermore, this application to inverse condemnation actions of the
       fifteen-year limitation period found in the adverse possession limitation statute
       comports with the general rule in this country. We therefore conclude that
       plaintiff's action is governed by the fifteen-year statute of limitations. MCL
       600.5801(4) . . . . [Id. at 153-154 (citations omitted).]

         Here, the trial court concluded that the 15-year limitations period did not apply, given
that the township never actually adversely possessed or occupied any of Lakeside’s property and
that Lakeside was not seeking to recover possession of its property, but was instead requesting
compensatory damages for a taking based on inverse condemnation theories. In that same vein,
the township argues that Difronzo can only be read to apply to cases where there was an actual
physical invasion of property. We first note that the Supreme Court in Hart recognized that a
party claiming inverse condemnation is unlikely to satisfy the requirements for adverse
possession and does not seek to actually recover the property; rather, such a party generally relies
on indirect actions amounting to a taking and solely pursues monetary or just compensation.
Hart, 416 Mich at 497-498. However, the Court indicated that “these differences do not
necessarily cause us to reject the 15-year adverse possession limitation period.” Id. at 498. And
in Difronzo, this Court certainly was not deterred by the fact that part of the plaintiff’s inverse
condemnation claim, apart from the physical encroachments, pertained to interference with
littoral or riparian rights relative to actions taken by the defendants in connection with the lake’s
bottomland adjacent to the plaintiff’s shorefront property. The Difronzo plaintiff did not claim
an interest in the bottomland, nor did he seek possession of the bottomland. Difronzo, 166 Mich
App at 154-155 (the trial court’s error stemmed from its “erroneous initial premise . . . that
plaintiff [was] claiming an interest in the bottom land”). We do not construe Difronzo’s
application as being limited to inverse condemnation claims entailing physical intrusions of a


                                                -17-
plaintiff’s property. Additionally, as indicated above, there is no dispute that Lakeside held an
ownership interest in the property when it filed suit against the township.

        We recognize that Difronzo, having been issued in 1988, does not constitute binding
precedent for purposes of this panel’s ruling. MCR 7.215(J)(1) (“A panel of the Court of
Appeals must follow the rule of law established by a prior published decision of the Court of
Appeals issued on or after November 1, 1990[.]”).10 However, Difronzo has represented the law
in Michigan on the issue presented for nearly 30 years, and this Court in multiple unpublished
opinions has recognized and honored the 15-year limitations period pursuant to Difronzo in the
context of inverse condemnation actions. Moreover, the language used by our Supreme Court in
Hart somewhat telegraphed a view that, if a plaintiff retained ownership of property at the time
of instituting an inverse condemnation suit, the proper statute of limitations to apply would be
the 15-year period found in MCL 600.5801(4). And the Difronzo panel picked up on that signal.
We note that the Supreme Court denied leave in Difronzo. 431 Mich 852 (1988). Under these
circumstances, the issue is best left to our Supreme Court if it wishes to impose a different
limitations period and overrule Difronzo. In sum, the trial court erred to the extent that it applied
a six-year limitations period to Lakeside’s inverse condemnation claims.

        In the alternative, the trial court also ruled that Lakeside’s inverse condemnation case was
in essence a tort action for damages based on interference with a business venture, thereby
implicating a three-year statute of limitations. Given this ruling, as well as the ruling alluded to
earlier that governmental immunity barred the inverse condemnation claims because they
sounded in tort, we shall now address whether Lakeside alleged valid inverse condemnation
claims and sufficiently supported those claims with documentary evidence. The trial court found
that Lakeside had not done so, which served as yet another basis for the trial court to grant
summary disposition in favor of the township. The trial court opined that Lakeside had not
shown that any taking or de facto taking had occurred and that the inverse condemnation claims
were inadequate and speculative, relying only on the possibility of an attempt by the township to
acquire Lakeside’s property and on “an ordinance that was there and then repealed[.]”

         We initially find it helpful to precisely define what exactly Lakeside is claiming as the
bases of its inverse condemnation suit. We find that the allegations in the third amended
complaint that encompassed the three separate inverse condemnation counts overlapped and
were often redundant. And Lakeside itself, on appeal, emphasizes that its inverse condemnation
lawsuit is predicated on the aggregate of the township’s actions over the years. Lakeside argues
that “[w]hen taken collectively, those actions are sufficient for a reasonable jury to conclude that
the [t]ownship inversely condemned Lakeside’s [p]roperty[.]” Specifically, Lakeside argues that
it is entitled to just compensation for inverse condemnation, where: (1) the township planned for
the acquisition of Lakeside’s property to use for public access to the lake and a marina; (2) the
township purchased adjacent properties in piecemeal fashion, but delayed in purchasing or
condemning Lakeside’s property, which never did occur, in a concerted effort to drive down the
property’s value; (3) the township claimed public ownership of Lakeside’s property by



10
     Difronzo was, however, binding on the trial court.


                                                 -18-
demanding public access and the removal of fences and signs barring access; (4) the township
contacted the DEQ to circumvent or undermine Lakeside’s application for a permit to construct a
campground; and where (5) the township prohibited Lakeside from developing its property as to
a campground and marina through the unlawful adoption and enforcement of LAO § 15 and
§ 15-A, which were true zoning ordinances, not general police power ordinances.11

        With respect to Lakeside’s arguments concerning township plans to acquire or perhaps
condemn Lakeside’s property, the 1991 board meeting minutes and the 1995 downtown
redevelopment plan did contemplate, in a broad conceptual manner, the potential acquisition of
Lakeside’s property. But the township clerk’s affidavit made clear, and it was evidentially
unrebutted, that no formal, procedurally-required steps were ever taken by the township toward
actually purchasing Lakeside’s property. We fail to see how generalized plans conceiving of a
future acquisition of property can amount to a taking under the state or federal constitutions
requiring the payment of just compensation, especially given that an actual threat of
condemnation and the attendant publicity are even insufficient to support an inverse
condemnation action. Merkur Steel, 261 Mich App at 130; Heinrich v Detroit, 90 Mich App
692, 698; 282 NW2d 448 (1979). Moreover, “[t]he promulgation and publicizing of plans does
not constitute a taking of property even though such publicity hinders a sale of the property.”
Muskegon v DeVries, 59 Mich App 415, 419; 229 NW2d 479 (1975).12

        Further, the township’s purchase of surrounding or adjacent properties did not effectuate
a taking of Lakeside’s property. The township clerk averred in his affidavit that the purchases of
property in the area resulted from opportunities that presented themselves and that the purchased
properties did not interfere with the use or diminish the value of Lakeside’s property, nor did the
properties compete against Lakeside’s land. Lakeside failed to present evidence that adequately
countered these averments. Next, with respect to the township’s demands for Lakeside to
remove fences and signs and to allow public access relative to Lakeside’s property, the demands,
which we agree were improper, were rejected outright by Lakeside, and properly so. And the
township did not subsequently take any actions to force removal of the signs and fences or to
force Lakeside to permit public access. There simply was no taking based on the township’s
rejected and dropped public-access demands. With regard to the township’s correspondence to
the DEQ, alerting the DEQ of LAO § 15 when the DEQ was entertaining Lakeside’s
campground-permit application, the DEQ expressed that the ordinance had no bearing on its
decision-making process, and it approved the application. Again, we fail to see how the


11
  Lakeside does not argue on appeal that a taking occurred as a result of any delay in obtaining
the partial variance.
12
     The DeVries panel elaborated:
                Logically extended this rule would similarly apply to the promulgation,
         publication and implementation of an urban renewal project which hinders the
         leasing of property. Something more is required before a landlord has an
         enforceable claim against a condemning authority for lost rents. [DeVries, 59
         Mich App at 419.]


                                               -19-
township’s action in writing the letter to the DEQ effectuated a taking, given the DEQ’s
response. Even if the township intended to create a roadblock in regard to Lakeside’s pursuits,
the DEQ did not reject the plans or deny the permit application, so the township’s
correspondence was essentially meaningless. Because each of the township’s actions addressed
above did not, alone, constitute a taking or inverse condemnation or even partially lend
themselves to such a conclusion, the actions viewed collectively or in the aggregate could not
have amounted to a taking.

        This leaves us with the ordinances and whether their application gave rise to a taking, or
at least a genuine issue of material fact on the matter. We first note that the trial court, as best
we can glean, rejected the argument that the ordinances supported Lakeside’s inverse
condemnation claims, considering that LAO § 15-A was repealed in 2012. This reasoning is
simply a rehashing of the mootness decision and we reject it. The trial court ultimately did not
rule on whether LAO § 15 and § 15-A were effectively zoning ordinances. Lakeside maintains
that the two ordinances were de facto “zoning” ordinances and were not properly enacted
pursuant to the requirements of the former TZA, as to LAO § 15 (adopted in 2002), and the
MZEA, as to LAO § 15-A (adopted 2007). Given the nature of the trial court’s ruling, it was not
necessary for the court to rule on the matter. And Lakeside’s motion for partial summary
disposition concerning the validity of LAO § 15 and § 15-A was not filed until the day of the
hearing on the township’s multiple motions for summary disposition; Lakeside’s motion was
never heard, so it would not have even been proper for the trial court to rule on that particular
motion.

       In Square Lake Hills Condo Ass’n v Bloomfield Twp, 437 Mich 310; 471 NW2d 321
(1991), our Supreme Court addressed, in part, the question whether a township ordinance fell
under the authority of MCL 41.181 or whether it was a zoning ordinance. The ordinance at issue
“limited township riparian property owners, with a minimum of 150 feet of lake frontage, to
launching and docking one motorboat.” Id. at 315. The Supreme Court ruled:

              [We] cannot agree . . . that [the] ordinance . . . is a zoning ordinance
       because it limits the use of lake frontage based on the number of feet of lake
       frontage owned. [The] . . . ordinance . . . is not a zoning ordinance. The ordinance
       does not regulate the use of land or lake frontage. Rather, it regulates an “activity”
       by limiting the number of boats that can be parked or “launched and/or docked
       adjacent to each separate frontage.”

              A zoning ordinance is defined as an ordinance which regulates the use of
       land and buildings according to districts, areas, or locations. The question whether
       or not a particular ordinance is a zoning ordinance may be determined by a
       consideration of the substance of its provisions and terms, and its relation to the
       general plan of zoning in the city.

                                                ...

               Launching and docking boats on inland lakes are “activities,” and the
       number of boats that can be launched or docked is very much akin to a parking
       regulation on a residential street. It follows that since township parking

                                               -20-
       regulations on residential streets are within the scope of a township's regulatory
       police power, a township regulation of docking and launching boats on its inland
       lake is within the same scope of regulatory police power.

               We therefore conclude that townships have the authority, under the
       township ordinance act, [MCL 41.181,] to enact ordinances regulating boat
       docking and launching on inland lakes as a measure to protect the public health,
       safety, and welfare of persons and property within a township. [Square Lake, 437
       Mich at 323-325 (citations omitted).]

        The Supreme Court indicated that MCL 41.181 provided townships with a statutory
mechanism to adopt and enforce purely local regulations in order to enhance the health and
safety of community members and that regulating boat docking and launching was a perfectly
reasonable employment of township police power. Id. at 322. The Square Lake Court noted the
“problems inherent in overcrowded lakes” and the hazards created by boating absent
implementation of reasonable safety precautions. Id. at 325, 327.

         Here, LAO § 15, ¶ 3.1 provided, “No parcel or lot may be used as access property unless
said parcel or lot meets all of the following minimum requirements[,]” and LAO § 15-A, ¶ 3.1
similarly stated, “No parcel or lot may be used as an access property or to access a lake unless
said parcel or lot meets all of the following minimum requirements.” These provisions appear, at
first glance, to have “regulate[d] the use of land.” Square Lake, 437 Mich at 323. However, on
closer inspection, the ordinances actually regulated activities in the water. If, for example, a
parcel owner allowed more than one couple or family to set up a campsite on a 50-foot stretch of
beachfront, the ordinances would not have precluded it, unless the campers used or intended to
use the property to access the lake. It was ultimately activities in and use of the lake that was
being regulated by the ordinances at issue, not the use of the land. However, it is ultimately
unnecessary for us to definitively determine whether the ordinances were zoning ordinances,
given that, assuming that they were zoning ordinances, their application did not result in the
taking of Lakeside’s property.

        Our Supreme Court and this Court have held that to demonstrate that a township
ordinance was confiscatory or served to wrongfully take property, the property owner must prove
that application of the ordinance precluded the use of the property for any purpose to which it
was reasonably adaptable. Kirk v Tyrone Twp, 398 Mich 429, 444; 247 NW2d 848 (1976)
(noting that “[a]lthough there is no doubt the subject land’s value as a mobile home park
exceeded its value as residential property, it still was worth a great deal as zoned[,]” and that “[a]
showing of confiscation will not be justified by showing a disparity in value between uses”);
Hecht v Niles Twp, 173 Mich App 453, 459-460; 434 NW2d 156 (1988). Here, Lakeside failed
to present any evidence showing that LAO § 15 and § 15-A precluded the use of its property for
any purpose to which it was reasonably adaptable, nor does Lakeside argue so on appeal.
Indeed, the property had previously been used to operate a hotel and motel. Accordingly,
application of the ordinances did not result in the confiscation of Lakeside’s property, such that
they supported Lakeside’s inverse condemnation action.

       In the context of regulatory-taking analysis, there was no evidence showing that the
ordinances deprived Lakeside of all economically beneficial or productive use of its property,

                                                -21-
nor was there evidence showing that the township physically and permanently invaded
Lakeside’s property. Dorman, 269 Mich App at 646. And while the ordinances may have
diminished Lakeside’s ability to freely use its property, Lakeside does not even engage in the
Penn Central balancing test, which takes into consideration the character of the government
action, the economic effect of the regulation or action on the property, and the extent by which
the regulation or action interfered with distinct, investment-backed expectations. Dorman, 269
Mich App at 646. As the Supreme Court observed in Mudge v Macomb Co, 458 Mich 87, 105;
580 NW2d 845 (1998):

               “It is not enough for an appellant in his brief simply to announce a
       position or assert an error and then leave it up to this Court to discover and
       rationalize the basis for his claims, or unravel and elaborate for him his
       arguments, and then search for authority either to sustain or reject his
       position. The appellant himself must first adequately prime the pump; only then
       does the appellate well begin to flow.” [Citation omitted.]

       We would also note that, with respect to distinct, investment-backed expectations,
Lakeside did not even contemplate the construction of a campground and marina until 2004,
years after the property had been acquired. In sum, Lakeside’s inverse condemnation claims
simply cannot withstand scrutiny, and the township was entitled to summary disposition on the
claims.13




13
   Lakeside also challenged the trial court’s determination that the inverse condemnation claims
failed because there was no proof of a loss of market value and because any claim of lost profits
was speculative. “The purpose of just compensation is to put the property owner in as good a
position as it would have been in had its property not been taken.” Merkur Steel, 261 Mich App
at 134. With respect to temporary takings, the best approach “is to base the just compensation
award on the fair market value of the property.” Id. at 134-135. Damages are not allowable in
condemnation cases unless they can be proven with reasonable certainty. Id. at 135. The loss of
speculative profits cannot be an element of compensation. Id. “But it is error to not allow a
property owner to present evidence of the most profitable and advantageous use it could make of
the land even if the use was still in the planning stages and had not been executed.” Id. (citation
and quotation marks omitted). Lost profits can potentially be recovered if not speculative, and
there is no formula or artificial measure of damages relative to condemnation cases, with the
amount to be recovered generally being left to the discretion of the trier of fact after
consideration of all the evidence. Poirier v Grand Blanc Twp, 192 Mich App 539, 543, 549; 481
NW2d 762 (1992). Lakeside had obtained DEQ approval of a 33-site campground, and it
submitted detailed financial documents showing estimated lost profits. We question the trial
court’s dismissal of the inverse condemnation claims on the bases of speculative lost profits and
a failure to show a loss of market value. However, given our ruling, we decline to rule on the
issue.


                                               -22-
                                     IV. CONCLUSION

        Lakeside does not challenge the summary dismissal of the equal protection and due
process claims; therefore, dismissal of those claims is affirmed. Furthermore, Lakeside failed to
adequately allege and/or factually support its inverse condemnation claims, and dismissal of
those claims is also affirmed.

       Affirmed. Having fully prevailed on appeal, the township is awarded taxable costs
pursuant to MCR 7.219.



                                                           /s/ William B. Murphy
                                                           /s/ Kurtis T. Wilder
                                                           /s/ Stephen L. Borrello




                                              -23-